Exhibit 99.1 GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) Acronym Terminology Acres Acres Gaming, Inc. Anchor Anchor Gaming ARS auction rate securities ASC Accounting Standards Codification ASU Accounting Standards Update AVP® Advanced Video Platform® AWP Amusement with Prize Bonds 7.5% Notes due 2019 bps basis points CAD Canadian dollars CCSC Colorado Central Station Casino CDS Central determination system CEO Chief Executive Officer CFO Chief Financial Officer CLS China LotSynergy Holdings, Ltd. CRM Customer relationship marketing Cyberview Cyberview Technology, Inc. DCF discounted cash flow Debentures 2.6% Convertible Debentures DigiDeal DigiDeal Corporation EBIT earnings before interest, tax EBITDA earnings before interest, tax, depreciation, and amortization EPA Environmental Protection Agency EPS earnings per share GAAP generally accepted accounting principles G2S Game-to-System GSA Gaming Standards Association IGT International Game Technology IP intellectual property IRS Internal Revenue Service LIBOR London Inter-Bank Offering Rate LVGI Las Vegas Gaming International M-2-1 Million-2-1 MDA management’s discussion and analysis MLD® Multi-Layer Display MLP multi level progressive M-P multi-player MPU micro processor unit NCI Noncontrolling Interest Notes 3.25% Convertible Notes due 2014 NYSE New York Stock Exchange OSHA Occupational Safety & Health Administration pp percentage points PGIC Progressive Gaming International Corporation R&D research and development RG responsible gaming sbX™ IGT’s complete server-based player experience management solution SEC Securities and Exchange Commission SIP Stock Incentive Plan UK United Kingdom US United States VIE variable interest entity VLT video lottery terminal VSOE vendor specific other evidence WAP wide area progressive WDG Walker Digital Gaming, LLC * not meaningful (in tables)
